Exhibit 99.2 THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS ( I ) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “ SECURITIES ACT ”), ( II ) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT , OR ( III ) THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT . THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS NOTE, THE HOLDER OF THIS NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON SUCH REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO MATURITY. SUCH INFORMATIO N WILL BE PROVIDED BY THE CHIEF FINANCIAL OFFICER OF APPLIED MINERALS, INC., , SUITE 1101, NEW YORK, NY 10012. 10% PIK-Election Convertible Note This Note is one of a series of 10% PIK-Election Convertible Notes (the “ Series A Notes ”) No. $ FOR VALUE RECEIVED , Applied Minerals, Inc. promises to pay to or its registered assigns (the “ Holder ”), the principal sum of U. S. $, together with any PIK Interest added to the principal amount, accrued and unpaid interest on the outstanding amount thereof and all other amounts owing hereunder on the Stated Maturity Date. Interest Payment Dates: May 1 and November 1, commencingMay 1, 2015. Record Dates: April 15 and October 15 Issue Date: November 3, 2014 (the “ Issue Date ”). 1. INTEREST. Subject to the terms hereof (including Section 7(b)), Applied Minerals, Inc., a Delaware corporation (the “ Issuer ”), promises to pay during the period commencing on the Issue Date through the earlier of the repayment in full of this Note (this “ Note ”) or a Conversion of all outstanding amounts of this Note (including all accrued interest on the Note), interest at the rate of 10% per annum on the principal amount of this Note; provided that the interest rate shall be reduced to 1% per annum on the principal amount of this Note upon the occurrence of the Specified Event.The Issuer will pay interest on this Note (i) semi-annually in arrears on May 1 and November 1 of each year, commencing onMay 1, 2015, or if any such day isa Saturday, Sunday, or day on which banks in New York City are required or authorized by law to close (each, a “ Business Day ”), on the next succeeding day that is a Business Day and such extension of time will be taken into account in calculating the amount of interest payable under this Note and (ii) the Stated Maturity Date (each, an “ Interest Payment Date ”). The Issuer will make each interest payment to the Holder of record of this Note on the immediately preceding April 15 and October 15 (each, a “ Record Date ”). Interest on this Note will accrue from the most recent date on which interest has been paid or, if no interest has been paid, from and including the Issue Date.Interest will be computed on the basis of a 360-day year comprised of twelve 30-day months. The Issuer will pay in kind interest for each interest period on this Note by adding the full amount of interest due on each Interest Payment Date (“ PIK Interest ”) to the principal amount of the Note on each Interest Payment Date, unless it elects to pay interest entirely in cash (“ Cash Interest ”) in accordance with the paragraph below. If the Issuer elects to pay Cash Interest for an interest period, it must deliver a notice on or prior to the applicable Record Date to the Holder of this Note for the interest payment in cash. 2. METHOD OF PAYMENT. Cash payment of interest or principal may be made in U.S. dollars by check or by wire transfer in accordance with appropriate information supplied by the Holder. 3. PERSONS DEEMED OWNERS. The registered Holder of this Note may be treated as its owner for all purposes. 4. CONVERSION. (a) Conversion Right .The Holder may convert, at any time on or prior to the Stated Maturity Date, all or any part of the outstanding balance of the Note plus all accrued interest on the Note into a number of fully paid and nonassessable shares of Common Stock of the Issuer (“ Conversion Shares ”) by delivery to the Issuer (or such other office or agency of the Issuer as it may designate by notice in writing to the Holder pursuant to Section 19 of this Note) of a duly executed copy of a Notice of Exercise in the form set forth in Exhibit A hereto (the “ Notice of Exercise ”) (provided, however, within five Trading Days of the date said Notice of Exercise is delivered to the Issuer, the Holder shall surrender this Note (or, in lieu thereof, deliver an appropriate lost security affidavit in the event this Note shall have been lost or destroyed) to the Issuer at the address determined in accordance with Section 19). 2 (b) Mandatory Conversion . (i) The entire principal amount of this Note and accrued interest thereon shall be mandatorily converted into the number of Conversion Shares as determined by Section 4(c) on the earliest date that is not earlier than two years after the Issue Date that all of the following conditions are satisfied: (A) (1) if on or prior to November 3, 2019 and a Specified Extension has not occurred, the VWAP for the preceding 30 consecutive Trading Days as determined by the Board of Directors of the Issuer (in good faith) is at or greater than $1.00 or (2) the VWAP for the preceding 10 consecutive Trading Days as determined by the Board of Directors of the Issuer (in good faith) is in excess of the greater of (x) $1.40, (y) the strike price (or similar term) set forth in the Series 2023 Notes and (z) the strike price (or similar term) set forth in the Replacement Financing, if any; (B) (1) if on or prior to November 3, 2019 and a Specified Extension has not occurred, the closing Market Price of the Common Stock is at or greater than $1.00 or (2) the closing Market Price of the Common Stock is in excess of the greater of (x) $1.40, (y) the strike price (or similar term) set forth in the Series 2023 Notes and (z) the strike price (or similar term) set forth in the Replacement Financing, if any, in each case, on the date immediately preceding the date on which the Mandatory Conversion Notice is received; (C) all outstanding amounts under each Series 2023 Note or Replacement Financing, if any, shall have been converted into the Common Stock of the Issuer pursuant to the terms of such Series 2023 Note or the Replacement Financing, if any, on or prior to the date on which the Mandatory Conversion Notice is received; and (D) either (x) a registration statement is effective and available for the resale of all of the Holder’s Conversion Shares on the Conversion Date and each of the five (5) trading days prior to the Conversion Date and on the Conversion Date the Holder is not restricted from selling or distributing any of such Holder’s Conversion Shares pursuant to the provisions of the Registration Rights Agreement or (y) the Holder may sell all such Conversion Shares immediately under Rule 144 under the Securities Act. 3 (ii) Subject to the limitations set forth herein, for so long as this Note remains outstanding, the Company will provide the Holder with written notice of a mandatory Conversion pursuant to Section 4(b)(i) (the “ Mandatory Conversion Notice ”); provided , however , that in order for a Mandatory Conversion Notice to be effective, the Issuer must have given the Holder written notice at least 10 Business Days prior to the date of delivery of the Mandatory Conversion Notice stating its intent to cause a mandatory Conversion pursuant to (and subject to the satisfaction of) Section 4(b)(i). Within five Trading Days of the Conversion Share Delivery Date in connection with a mandatory Conversion pursuant to Section 4(b)(i), the Holder shall surrender this Note (or, in lieu thereof, deliver an appropriate lost security affidavit in the event this Note shall have been lost or destroyed) to the Issuer at the address determined in accordance with Section 19. (c)The number of Conversion Shares to be issued pursuant to Section 4(a) or Section 4(b) is obtained by: (i) adding (A) the principal amount or portion thereof of this Note to be converted and (B) the amount of any accrued but unpaid interest on the portion of this Note to be converted; and (ii) dividing the result obtained pursuant to clause (i) above by the per share Exercise Price (as defined below) then in effect. The per share exercise price will initially be $0.92 and will be (i) adjusted from time to time pursuant to Section 4(d) and (ii) reduced by $0.10 per share if the Issuer elects to exercise its Extension Option or the occurrence of a Specified Extension occurs on or prior to November 3, 2018 (the “ Exercise Price ”). (d) Mechanics of Conversion . (i) Delivery of Certificates upon Exercise . Certificates representing Conversion Shares shall be transmitted by the Issuer (whether through its transfer agent or otherwise) to the Holder to the address specified by the Holder in the Notice of Exercise or as otherwise directed by the Holder within three Business Days from the delivery to the Issuer of the Notice of Exercise or the delivery by the Issuer of the Mandatory Conversion Notice, together with an amount in cash in lieu of any fractional share(s) and surrender of this Note as set forth above (“ Conversion Share Delivery Date ”). The Conversion Shares shall be issued free of all legends, unless, in the reasonable opinion of outside counsel to the Issuer (after taking into account any representations of the Holder), the securities laws require a legend(s) to be affixed to the certificate(s) representing the Conversion Shares. A Conversion shall be deemed to have been exercised on (A) the first date on which the Notice of Exercise has been properly delivered to the Issuer or (B) the first date on which the Mandatory Conversion Notice has been properly delivered to the Holder (in each case, the “ Conversion Date ”). The Conversion Shares shall be deemed to have been issued, and the Holder shall be deemed to have become a holder of record of such shares for all purposes, on the Conversion Date. 4 (ii) Delivery of New Note upon Conversion . If the Holder has elected to convert less than all of the outstanding balance of the Note plus all accrued interest on the Note into Conversion Shares under Section 4(a), the Issuer shall, at the request of the Holder and upon surrender of this Note or satisfactory lost security affidavit, at the time of delivery of the certificate or certificates representing Conversion Shares, deliver to the Holder a new Series A Note evidencing the outstanding principal amount of the Note after giving effect to the applicable Conversion, which new Series A Note shall in all other respects be identical with this Note. (iii) Rescission Rights . If the Issuer fails to, or fails to cause its transfer agent to, transmit to the Holder a certificate or certificates representing the Conversion Shares pursuant to this Section 4(d) by the Conversion Share Delivery Date, then the Holder will have the right to rescind its exercise of a Conversion under Section 4(a). (iv) No Fractional Shares or Scrip . No fractional shares or scrip representing fractional shares shall be issued upon a Conversion. As to any fraction of a share which the Holder would otherwise be entitled to receive upon a Conversion, the Issuer shall pay a cash adjustment in respect of such final fraction on the basis of the Market Price per share of Common Stock on the Conversion Date. (v) Charges, Taxes and Expenses . Issuance of certificates for Conversion Shares shall be made without charge to the Holder for any issue or transfer tax or other incidental expense (including the fees of counsel) in respect of the issuance of such certificate, all of which taxes and expenses shall be paid by the Issuer, and such certificates shall be issued in the name of the Holder. (vi) Closing of Books . The Issuer will not close its shareholder books or records in any manner which prevents the timely Conversion pursuant to this Section 4. (e) Adjustments . (i) Adjustments Generally . In order to prevent dilution of the rights granted under this Section 4 and to grant the Holder certain additional rights, the Exercise Price shall be subject to adjustment from time to time as provided in this Section 4(e) and the number of shares of Common Stock obtainable upon exercise of a Conversion pursuant to Section 4 also shall be subject to adjustment from time to time as provided in this Section 4(e). 5 (ii) Stock Dividends and Splits . In the event of any issuance of Common Stock as a dividend or distribution to holders of Common Stock, or a subdivision, combination or reclassification of the outstanding shares of Common Stock into a greater or smaller number of shares, the Exercise Price shall be adjusted pursuant to the following formula: N 0 E E 0 x N 1 where: Ethe Exercise Price in effect immediately after the Open of Business on the Ex-Date for such dividend or distribution, or immediately after the Open of Business on the effective date for such subdivision, combination or reclassification, as the case may be; E 0 the Exercise Price in effect immediately prior to the Open of Business on the Ex-Date for such dividend or distribution, or immediately prior to the Open of Business on the effective date for such subdivision, combination or reclassification, as the case may be; N 0 the number of shares of Common Stock outstanding immediately prior to the Open of Business on the Ex-Date for such dividend or distribution, or immediately prior to the Open of Business on the effective date for such subdivision, combination or reclassification, as the case may be; and N 1 the number of shares of Common Stock equal to (i) in the case of a dividend or distribution, the sum of the number of shares outstanding immediately prior to the Open of Business on the Ex-Date for such dividend or distribution plus the total number of shares issued pursuant to such dividend or distribution or (ii) in the case of a subdivision, combination or reclassification, the number of shares outstanding immediately after such subdivision, combination or reclassification. Such adjustment shall become effective (a) in the case of a dividend or distribution, immediately after the Open of Business on the Ex-Date for such dividend or distribution or (b) in the case of a subdivision, combination or reclassification, immediately after the Open of Business on the effective date for such subdivision, combination or reclassification. If any dividend or distribution or subdivision, combination or reclassification of the type described in this Section 4(e)(ii) is declared or announced but not made, the Exercise Price shall again be adjusted to the Exercise Price that would then be in effect if such dividend or distribution or subdivision, combination or reclassification had not been declared or announced, as the case may be. 6 (iii) Below Market Issuances . If the Issuer, at any time while this Note is outstanding, shall issue shares of Common Stock or Convertible Securities at an Effective Consideration per share that is less than the Market Price on the Trading Day immediately before the issuance is announced, then the Exercise Price shall be adjusted pursuant to the following formula: N 0 + C/M E E 0 x N 0 + N A where: Ethe Exercise Price in effect immediately after the Open of Business on the Trading Day of such issuance; E
